Citation Nr: 0629020	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  03-35 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for Parkinson's disease.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to December 
1956 and from April 1957 to October 1957.  

This appeal arises from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim in April 2005 to obtain a medical opinion.  The actions 
ordered in the remand have been completed to the extent 
possible.  Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The claims folder includes a current diagnosis of 
Parkinson's disease.  

2.  The veteran has stated she was exposed to the spraying of 
insecticides in service.  

3.  The veteran is a nurse and is competent to offer a 
medical opinion.  

4.  The medical literature submitted by the veteran is too 
speculative to support a nexus between the currently 
diagnosed Parkinson's disease and service.  

5.  The VA neurologist diagnosed idiopathic Parkinsonism and 
stated the relationship between exposure to insecticides and 
Parkinson's was ill-defined.  


CONCLUSION OF LAW

Parkinson's disease was not incurred in active military 
service; and the service incurrence of Parkinson's disease 
may not be presumed.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed her claim for service connection for 
Parkinson's disease in June 2001.  The RO sent the 
veteran a letter in July 2002 which explained what 
evidence was needed to support her claim, VA's duty to 
assist in obtaining evidence, what actions the veteran 
could expect from VA and what was required on her part.  
The RO denied the claim in a November 2002 rating 
decision.  A statement of the case was issued to the 
veteran in November 2003.  In April 2005, the Board 
remanded the claim to obtain a VA examination and a 
medical opinion.  The veteran was examined and a VA 
opinion obtained in September 2005.  The veteran's 
records of treatment were submitted and obtained.  The 
veteran has not identified any additional relevant 
evidence.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations:  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including organic diseases 
of the nervous system, when they are manifested to a 
compensable degree within the initial post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

For the purpose of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the period beginning on January 9. 1962, 
and ending on May 7, 1975, specifically: 2.4-D; 2,4.5-T and 
its contaminant TCDD; cacodylic acid; and picloram.  
38 C.F.R. § 3.307 (a)(6)(2005).  

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  It is not a means of reconciling actual 
conflict or a contradiction in the evidence.  Mere suspicion 
or doubt as to the truth of any statements submitted, as 
distinguished from impeachment or contradiction by evidence 
or known facts, is not justifiable basis for denying the 
application of the reasonable doubt doctrine if the entire 
complete record otherwise warrants invoking this doctrine.  
The reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 U.S.C.A. § 501 (West 2002); 
38 C.F.R. § 3.102 (2005).  

Factual Background:  Service medical records do not include 
any references to a neurological disorder or its symptoms.  

The veteran's DD Form 214s list her occupational specialty in 
service as being a general nurse.  

There is no diagnosis of Parkinson's disease in the claims 
folder dated within one year of the veteran's separation from 
the service.  

The veteran submitted her claim for service connection for 
Parkinson's disease in June 2001.  On her application for VA 
benefits she indicated she was treated for Parkinson's 
disease in 1991 at Kaiser Permanente.  She stated she 
believes that during service she was exposed to insect spray 
and that there is an association between exposure to 
insecticides and the development of Parkinson's disease.  In 
support of her claim the veteran submitted an abstract from 
the New York Times which includes the following paragraph:

While it is too soon to say that rotenone 
causes or contributes to PD (Parkinson's 
disease) in humans, the scientists said 
the finding was the best evidence thus 
far that chemicals in the environment may 
be causing this disease.  

The article was based on testing for organic pesticides used 
on home grown fruits and vegetables and for controlling 
unwanted fish.  It produced symptoms of Parkinson's disease 
in rats that received a steady amount of the chemical.  

In September 2001, the veteran submitted a statement from her 
private internist, which noted the veteran had Parkinson's 
disease which had become progressively worse.  

In a May 2002 statement in support of claim the veteran 
outlined her contentions.  She remembered that while in 
service she had to cross an area which had been sprayed and 
that they frequently sprayed insecticide in and around her 
quarters.  As a nurse she worked nights and was in her 
quarters during the day.  She recalls that on numerous 
occasions her room was sprayed with insecticide while she was 
in her quarters trying to sleep during the day.  She recalled 
the incidents occurred while she was serving in the Asian 
Pacific theatre.  Her service records verify she served for a 
period of one year and five months overseas.  Her 
occupational specialty was nurse.  Her service medical 
records reveal she was treated in Okinawa.  

The veteran submitted additional articles in June 2004.  An 
excerpt from an article printed from the web was titled, 
"Duke Pharmacologist says Animal Studies on DEET's Brain 
Effects Warrant Further Testing and Caution in Human Use."  
A second excerpt was entitled, "Parkinson's Disease 
Mortality Higher in Agricultural Areas."  An excerpt from 
the Journal of Neuroscience stated that a combination of two 
commonly used agricultural pesticides, when injected into 
mice caused the same pattern of brain damage seen in 
Parkinson's disease.  The article went further to explain 
that researchers suspect that a combination of genetic 
vulnerability and exposure to something in the environment 
may be responsible.  One major suspect was organophosphate 
pesticides, which are know to affect the nervous system.  

Based on the current diagnosis of Parkinson's and the medical 
text submitted by the veteran, the Board concluded a medical 
opinion from a VA neurologist should be obtained.  

A VA neurologist examined the veteran in September 2005.  
Idiopathic parkinsonism was diagnosed.  In the opinion of the 
VA neurologist, the connection between insecticide exposure 
and the development of parkinsonism would be undefined.  
There was no documented or inferential connecting link 
between the disease and this exposure.  

Analysis.  In order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).   The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).  

The evidence clearly demonstrates a current diagnosis of 
Parkinson's disease, what is in question is whether there was 
an "injury' in service which is medically linked to the 
currently diagnosed Parkinson's disease.  The evidence does 
not demonstrate and the veteran has not asserted that she had 
any neurological disorder in service or during the initial 
post service year.  She has limited her effort to 
substantiate her claim to attempts to provide a nexus between 
exposure to insecticides in service and her post service 
diagnosis of Parkinson's disease.  

The regulations provide a basis for presumptive service 
connection for certain diseases based on exposure to 
radiation and herbicides in service.  For such claims, the 
evidence required by elements two and three above is presumed 
to be in existence, if the veteran meets the threshold 
requirements.  In the statement from the veteran's 
representative, the Board noted the representative asserted 
that service connection was warranted under 38 C.F.R. § 3.307 
and that any reasonable doubt should be resolved in favor of 
the veteran.  The provisions of 38 C.F.R. § 3.307 (a)(3) for 
presumptive service connection for chronic diseases manifest 
within one year of service separation are not applicable in 
this case since there is no evidence of Parkinson's disease 
within one year of the veteran's separation from the service.  
There has been some confusion as to nature of the veteran's 
claim.  It involves claimed exposure to insecticides rather 
than herbicides.  The provisions providing presumptive 
service connection for certain disabilities based on exposure 
to herbicides are also not applicable as the veteran did not 
serve in the Republic of Vietnam during the required time 
period and has not asserted she was exposed to any of the 
chemicals defined as herbicides as set out in 38 C.F.R. 
§ 3.307(a)(6)(2005).  

Therefore, to substantiate the claim evidence is required of 
an "injury" or incident in service, and a link between the 
incident in service, and the currently diagnosed disorder.  
The only link with service are the statements of the veteran 
that she was exposed to insecticides while serving on active 
duty.  The statements of the veteran are not contradicted by 
the evidence of record and are certainly consistent with the 
nature of her service.  Buchanan v. Nicholson, 451 F. 3rd 
1331 (Fed. Cir. 2006).  They do not however, provide any 
specific information as to the specific insecticides she may 
have been exposed to in service and/or the number of 
occasions of such exposure.  

The evidence which addresses the question of any causal link 
between the claimed exposure in service and the later 
development of Parkinson's consists of the opinion of the 
veteran, who is a nurse; and the opinion of the VA 
neurologist.  Also, of record are excerpts of articles which 
indicate that recent research suggests a link between certain 
insect repellents, agricultural chemicals and brain damage in 
animals which is similar to that found in humans with 
Parkinson's disease.  

The Board has reviewed the caselaw for guidance in weighing 
the evidence.  The Board first considered how much weight 
should be given to the references from medical texts.  The 
caselaw which addresses this question was based on whether 
medical text were sufficient to "well ground" a claim, not 
whether they were sufficient to provide a basis for granting 
service connection.  The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") in Mattern v. 
West, 12 Vet App 222 (1999) reviewed it holdings as to the 
weight to be given to medical text.  The Court has held that 
generally, an attempt to establish a medical nexus to a 
disease or injury solely by generic information in a medical 
journal or treatise "is too general and inconclusive" to 
well ground a claim.  Sacks v. West, 11 Vet. App. 314, 317 
(1998) (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996)); see Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
(holding that medical treatise evidence proffered by the 
appellant in connection with his lay testimony was 
insufficient to satisfy requirement of medical evidence of 
nexus to well-ground claim).  Medical treatise evidence, 
however, can provide important support when combined with an 
opinion of a medical professional.  See Rucker v. Brown, 10 
Vet. App. 67, 73-74 (1997) (holding that evidence from 
scientific journal combined with doctor's statements was 
"adequate to meet the threshold test of plausibility"); 
Bielby v. Brown, 7 Vet. App. 260, 265-67 (1994).  

The Board reviewed the statements of the veteran, who is a 
nurse, and therefore is considered to be qualified through 
education to offer a medical opinion, in combination with the 
articles she submitted, and concluded the threshold had been 
met to require VA to provide the veteran with an examination 
and to obtain a medical opinion.  38 C.F.R. § 3.159(a)(1) and 
(c)(4)(2005).  The claim was remanded in April 2005 to obtain 
such an opinion.  

Unfortunately, the VA neurologist was of the opinion that the 
relationship between the development of Parkinson's and 
exposure to insecticides was ill-defined.  

The question presented to the Board is whether the statements 
of the veteran and the excerpts from medical texts presented 
by the veteran are "positive" evidence supporting her 
claim.  

The Board carefully read the excerpts submitted by the 
veteran and found they can not be considered positive 
evidence.  First, they do not provide a nexus between any 
insecticide spraying and the development of Parkinson's.  The 
first article warns against using insecticide and then taking 
medications, and is limited to studies involving DEET.  The 
second article, refers to agricultural pesticides and 
increased mortality due to Parkinson's in certain California 
agricultural counties.  The third article discusses exposure 
to combinations of two agricultural pesticides.  The article 
originally submitted with the claim deals with a specific 
pesticide and discusses the use of flea powders.  None of 
these articles refers to the use of pesticides in the 1950's 
and there is no basis in the record for assuming the 
substances tested were those to which the veteran was 
exposed.  The articles also infer that the causes of 
Parkinson's are multi-factorial, such as genetic 
predisposition, combinations of exposure with medication and 
combinations of exposure to more than one pesticide.  The 
Court in addressing medical text evidence submitted to 
provide a nexus, found the text inadequate as it did not 
address the question of a nexus between the "appellant's" 
disorder and service.  Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  As none of these articles were specific as to 
the veteran's circumstances application to her case is merely 
speculative.  

The Board has concluded the medical text are too speculative 
to provide a basis for a nexus between the claimed exposure 
to insecticides in service and the current Parkinson's 
disease.  

The Court has held that any failure of the physicians to 
provide a basis for their opinions goes to the weight or 
credibility of the evidence in the adjudication on the 
merits.  Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  
The Board has concluded the opinion of the veteran is based 
on the medical text which are speculative and as the VA 
neurologist described "ill defined."  The Board has 
concluded the veteran's opinion is of little weight or 
probative value as it is based on speculation.  

The veteran's representative has asserted that application of 
the doctrine of reasonable doubt should be applied in this 
instance.  The regulations clearly define the circumstances 
when there is a balance of positive and negative evidence.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
The evidence must be of equal value and weight.  See Ortiz v. 
Principi, 274 F.3rd 1361(Fed. Cir. 2001).  Unfortunately, at 
this point in time the evidence in support of the veteran's 
claim is merely speculative.  The opinion of the VA 
neurologist, who is a specialist, in the field is of greater 
weight and consistent with the current literature as 
submitted by the veteran.  His opinion was based on the 
specific circumstances of this claim, and addressed the 
etiology of the veteran's Parkinson's disease.  Therefore, 
the preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not for application.  


ORDER

Service connection for Parkinson's disease is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


